                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    CITY OF WILLIAMSPORT,                               No. 4:19-CV-00170

                Plaintiff,                              (Judge Brann)

         v.

    CNA INSURANCE COMPANIES and
    NATIONAL FIRE INSURANCE
    COMPANY OF HARTFORD,

                Defendant.

                                           ORDER

                                         MAY 16, 2019

                                         Background

        In January 2014, James David Robinson was involved in a fatal automobile

accident with a City of Williamsport police officer.1 Nancy Robinson Westbrooks

(Mr. Robinson’s mother) sued the City, alleging that the officer’s driving was the

cause of the accident. Her complaint argued (1) that the officer’s driving was

negligent or reckless; (2) that the City’s supervision and training of the officer was

negligent or reckless; (3) that the officer’s actions constituted deliberate indifference

to Mr. Robinson’s safety, in violation of the United States Constitution; and (4) that

the City’s actions constituted deliberate indifference to Mr. Robinson’s safety, also



1
     Complaint (ECF No. 1-2) ¶¶ 11-12.
in violation of the United States Constitution. After the City unsuccessfully moved

to dismiss the constitutional claims, it settled with Ms. Westbrooks for $1,000,000.

       At the time of the accident, the City was insured by Defendants under two

policies, the “Automobile Policy” and the “Law Enforcement Policy,” each of which

had a $1,000,000 limit. After Defendants refused to provide more than $500,000

total in coverage for the settlement, the City initiated the above-captioned action. Its

Complaint (1) seeks a declaration that Defendants must cover the entire $1,000,000

settlement under either the Automobile Policy or Law Enforcement Policy; (2)

argues that Defendants’ failure to cover the entire settlement breaches the contract

of insurance between the City and the Defendants; (3) and argues that Defendants’

refusal to cover the entire settlement was done in bad faith. On February 6, 2019,

Defendants moved to dismiss the City’s complaint.

                                      Discussion

                               The Automobile Policy

       Defendants argue that their liability under the Automobile Policy is limited to

$500,000 because that policy only covers “sums [that the City] legally must pay as

damages,”2 and because Pennsylvania law caps state law tort liability against local




2
    Brief in Support at 7.

                                           2
agencies like the City at $500,000.3 The City points out, however, that the state law

tort liability cap does not apply to federal claims against the officer which must be

indemnified by the City, or to federal law claims against the City itself.4 Because

Ms. Westbrooks raised—and eventually settled—such federal claims against and

with the City, this Court agrees that Defendants cannot dismiss the City’s

Automobile Policy claim on this ground.5

                                The Law Enforcement Policy

       In the alternative, the City argues that the Law Enforcement Policy’s coverage

for civil rights violations applies to its settlement with Ms. Westbrooks. Defendants




3
    See 42 Pa. C.S. § 8553(b) (“Damages arising from the same cause of action or transaction or
    occurrence or series of causes of action or transactions or occurrences shall not exceed
    $500,000 in the aggregate.”)
4
    See Wiehagen v. Borough of North Braddock, 527 Pa. 517 (1991).
5
    In their Reply Brief, Defendants argue that coverage should be excluded for the federal law
    claims since those claims are based on allegations of deliberate conduct and since the
    Automobile Policy excludes coverage for injuries that are “expected or intended.” Reply Brief
    (ECF No. 11) at 4. Defendants also argue that those federal law claims do not fall within the
    Automobile Policy’s coverage of injuries caused by “accidents,” since Pennsylvania law
    interprets such coverage as applying only to injuries that are “unexpected and undesirable,”
    and not “the natural and expected result of the insured’s actions.” Id. at 4-5 (quoting Donegal
    Mut. Ins. Co. v. Baumhammers, 595 Pa. 147, 158 (2007). For reasons of fairness, this Court
    does not consider arguments raised for the first time in a reply brief. Defendants are free,
    however, to raise these arguments at a later date—perhaps in a motion for judgment on the
    pleadings.
    Also in their Reply Brief, Defendants (innocently?) argue, for the first time, that the City’s
    Complaint alleged only the right to coverage for Ms. Westbrook’s negligence claims—not for
    the constitutional claims. Id. at 2-3. Without remarking that this argument is too clever by
    half, the Court will not entertain it due to its absence from Defendants’ opening brief. The
    City should, nevertheless, consider amendment of Count I of its Complaint as noted in the
    “Disposition” section of this Order.

                                                3
argue that that policy’s automobile exclusion precludes coverage. This Court agrees

with Defendants.

       The Law Enforcement Policy covers “sums that the insured becomes legally

obligated to pay as compensatory civil damages because of ‘injury.’” That policy

goes on to define “injury” to include “personal injury,” and to define “personal

injury” as “injury, other than ‘bodily injury,’ arising out of . . . [a] [v]iolation of civil

rights.” The Law Enforcement Policy, however, excludes coverage for:

       [d]amages arising out of the . . . operation, use, [or] control . . . of any
       auto[mobile] . . . owned or operated by . . . any insured; or operated by
       any person on behalf of, or in the course of employment by, an insured.

Pennsylvania courts interpret this language to mean that the policy excludes

coverage for damages proximately caused by an automobile.6

       As noted above, Ms. Westbrooks sought to hold the officer liable for his

conduct while driving and the City liable for its supervision and training of the

officer. Pennsylvania courts, however, consider damages arising out of these types

of claims as being proximately caused by an automobile.7 Such damages, therefore,




6
    See Eichelberger v. Warner, 434 A.2d 747, 752 (Pa. Super. Ct. 1981) (“[F]or purposes of an
    exclusionary clause, . . . the words ‘arising out of’ the use of an automobile . . . [means] those
    injuries which are proximately caused by the automobile.”)
7
    See National Cas. Co. v. Borough of Wyomissing, 57 Fed. Appx. 62, 65-66 (3d Cir. 2003)
    (discussing relevant Pennsylvania cases).

                                                  4
are not covered by the Law Enforcement Policy, and this Court will dismiss the

claims that seek recovery under that policy.8

                                    The Bad Faith Claim

         Defendants argue that the City’s insurance bad faith claim must fail because,

although the City alleged that Defendants lacked a reasonable basis for denying

benefits under the policies, the City did not allege that Defendants “knew or

recklessly disregarded [the] lack of reasonable basis [when] denying the [City’s]

claim[s],” as required by law.9 This Court agrees with Defendants, and will dismiss

the City’s insurance bad faith claim. That dismissal, however, will be without

prejudice, and the City may amend its complaint to satisfy the identified deficiency.

                                          Disposition

         Therefore, IT IS HEREBY ORDERED that:

    1.      Defendants’ Motion to Dismiss, ECF No. 6, is GRANTED IN PART, as

            follows:

            a.    Count II of the City’s Complaint, ECF No. 1-2 ¶¶ 35-48, is

                  DISMISSED WITH PREJUDICE.




8
    Because this Court has determined that the automobile exclusion bars coverage for Ms.
    Westbrooks’s claims, this Court need not—and therefore does not—determine whether any of
    the damages claimed by Ms. Westbrooks would qualify under the policy as “personal injury”
    in the first place.
9
    Wolfe v. Allstate Property & Cas. Ins. Co., 790 F.3d 478, 498 (3d Cir. 2015).

                                                5
            b.     Count III of the City’s Complaint, ECF No. 1-2 ¶¶ 49-56, to the

                   extent it alleges breach of the Law Enforcement Policy, is

                   DISMISSED WITH PREJUDICE.

            c.     Count IV10 of the City’s Complaint, ECF No. 1-2 ¶¶ 57-64,

                   is DISMISSED WITHOUT PREJUDICE.

            d.     The motion is otherwise DENIED.

     2.     No later than May 23, 2019, the City may amend Counts I and IV of its

            Complaint as noted in this Order. If the City does not file an amended

            complaint by that date, Defendants’ answer is due June 6, 2019.


                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




10
     Although the Complaint labels this count as “III,” it is actually the fourth count in that
     complaint, and will therefore be referred to as “Count IV.”

                                               6
